Title: To Alexander Hamilton from George Clymer, [10 October 1792]
From: Clymer, George
To: Hamilton, Alexander



Sir
[Pittsburgh, October 10, 1792]

It remains, to compleat the several objects which I stand instructed on, that I state to you the condition of the westermost Survey of my district.
The Survey includes in it five Counties—Washington, Fayette, Westmoreland, Allegany and Bed-ford. The temper and disposition of the first four of these Counties with respect to the Excise may be understood generally from what I have already wrote, but there are shades of difference between them to be remarked, proceeding from the character and views of individuals who have obtained influence among the people.
Washington—This county is the most repugnant to the law and furnishes the most examples of violence. Bradford a lawyer who prosecutes in the state courts under the attorney general, and Marshal, once county lieutenant now register, are the great leaders. The justices of the peace and clergy also are among the most outrageous.
Fayette—Scarce more moderate than the former ’tho occasion has not ministered to as many acts of violence. Smilee and Gallatin both members of the state assembly are the professed leaders.
Westmoreland—Engaged in the general opposition, ’tho the father of all the disturbances of the Western Country has to save his own character given it in this County a particular direction. He has accordingly kept his people of Westmoreland out of Combinations and Committees, thinking it more adviseable to hand a petition around the county to be signed individually. An Officer however has no better treatment here than in other counties.
Allegany—has taken no decided part—it has proceeded to no violences yet afraid to run counter to the general spirit. I do not know any professed leader of opposition nor yet any one of sufficient Courage to advocate the Law. Consequently, ’tho an officer should have nothing to fear from combination, yet he would not be protected from individual insult.
It may seem strange that among so numerous a people as inhabit these Counties, none are to be found willing to support the government of the United states—in Truth, the whole mass, under Finley and Smiley, being once thoroughly corrupted and disaffected to it would now at best, the Excise out of the question, be but perfectly indifferent to it. Individuals there are, undoubtedly, who think rightly, but all their men of distinction are either sordid shopkeepers, crafty lawyers or candidates for office, not inclined to make personal sacrifices to truth or honour. There is besides no small reason to suspect an infusion of state jealousy. It may be said too, in general, that the duties of Citizenship are but poorly understood, or regarded where the moral sense is so greatly depraved as it is in this Country, by the intemperate use of the favourite drink. He must be inattentive indeed who does not make this observation.
Bed-ford—the last in the Survey—the duty here has not been yet collected, not so much from any opposing spirit as from some other causes, for under the influence of Mr. George Woods, and Mr. Espy and some of their friends of the town of Bed-ford, this County is well attached to the federal government. But the County, ’tho of great extent, is very thinly inhabited and poor, ’tho Collector has not found security, and General Nevil would perhaps have as much to fear from the ferocious spirit of the people of Washington for pretending to execute the law in Bed-ford as in that County, and Bed-ford interposing a great barrier has kept the contagion from travelling easterly. Particular attention must however be immediately paid to Bed-ford, as it is in the passes of that County we must expect to stop the contraband liquors of the other four Counties.
In estimating the demandable revenue of the four Counties, General Nevil goes upon the Supposition of fifteen hundred Stills yielding annually five hundred gallons each. And Marshall, in the last Committee, spoke of twelve hundred as the number of the Stills, and forty three thousand dollars as the Sum of the duties; there is however no certainty in this matter, for the law not being executed there are of course no authentic documents.
I am Sir   With the greatest consideration and respect   Your most obed st
Geo Clymer
October 10. 1792
Secretary of the Treasury.
